Citation Nr: 0700210	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1959 to 
November 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision. 


FINDING OF FACT

The evidence of record fails to show that the veteran is 
unemployable due to his single service-connected disability 
(anatomical loss of the right eye; rated as 40 percent 
disabling).  


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has a single service-connected disability: 
anatomical loss of the right eye which is rated as 40 percent 
disabling.  As such the veteran fails to meet the schedular 
criteria for a TDIU, since his single service-connected 
disability is rated at less than 60 percent.  Nevertheless, 
for those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities. 38 
C.F.R. § 4.16(b).

The veteran essentially claims that the loss of his right eye 
hampers the full field of vision he needs to continue working 
as an industrial mechanic, effectively making him 
unemployable.  On a VA Employment Statement filed in May 
2001, he indicated that he had three years of high school and 
vocational education as an industrial mechanic.  He further 
indicated that he last worked in May 1992.

The veteran has also submitted a 1980s-period memorandum from 
a personnel director of a garment company, who wrote that the 
veteran had been employed at the company since August 1980 as 
an industrial mechanic.  His coworkers were aware that the 
veteran had a progressive disease of his sight.  His 
supervisors (on several occasions) apparently had to tell him 
that his poor vision was hindering his productivity.  The 
personnel director wrote that he was sure the veteran would 
not be able to continue carrying out his job for as much time 
as needed, because every day he would make more mistakes 
fixing sewing machines.

The veteran also submitted a "Termination of Employment" 
form signed by a general manager of a uniform manufacturing 
firm.  This form indicates that the veteran quit his job in 
May 1992 because the "job was affecting my sight, which 
requires a good vision."  On the form, the veteran further 
indicated that he had changed his glasses twice in six 
months.  In response to a printed question on the form as to 
whether the veteran should reapply, the bracket indicating 
"yes" was checked.

Although these two documents suggest that vision loss has 
indeed adversely affected the veteran's employability, the 
preponderance of clinical evidence supports a conclusion that 
the anatomical loss of his right eye has not solely prevented 
employment.  For example, at an April 2002 VA eye 
examination, the examiner noted (in pertinent part) that the 
veteran had a prosthesis in his right eye, but did not 
conclude that this condition made the veteran unemployable.

At a May 2002 VA general examination, the veteran complained 
of a loss of balance, but he did not specifically suggest 
(nor was it found) that this condition was related to his 
right eye disability or that his disability prevented him 
from working or even affected his employability.

In November 2003, the veteran was seen in a VA eye clinic 
with complaints of seeing flashing lights in his left eye, as 
well as complaints that his left eye appeared larger than his 
right eye prosthesis.  It was noted that the veteran's right 
eye prosthesis was over 40 years old (and had apparently been 
repaired five years before this visit).  Following the visit, 
it was noted that the veteran's appearance perhaps could be 
improved with a new prosthesis.

At a December 2003 VA mental disorders examination, the 
veteran stated that he had not worked for the prior 12 years 
because of vision problems.  However, he also stated that he 
had four acres of land on which he enjoyed cultivating 
vegetables and fruits.  The examiner noted that although the 
veteran said that the loss of his right eye had affected him, 
there was no evidence that this condition actually interfered 
with his activities of daily living.

At a December 2003 eye examination, the veteran complained of 
vision problems with his left eye, and was found to have 
refraction error and presbyopia in the left eye.  However, 
the examiner specifically declined to conclude that these 
conditions were secondary to his loss of right eye 
disability.

While the veteran may not be able to continue working as an 
industrial mechanic due to vision problems, the record simply 
does not reflect that his anatomical loss of right eye 
prevents him from maintaining a substantially gainful 
occupation.  He is at least still able to do physical work 
similar to that which he does on his property, and the record 
specifically notes that the veteran drove alone to the May 
2002 VA general examination and to the November 2003 
outpatient visit.  This suggests a significant degree of 
mobility, which is of course essential to employment.  
Moreover, on the most recent employment termination document 
(dated in May 1992), the veteran was evidently advised to re-
apply at the same company.

In short, the evidence does not show that the veteran's sole 
service-connected disability (anatomical loss of the right 
eye) has prevented him from performing the physical and 
mental acts required for gainful employment.  Thus, there are 
no circumstances which would place his case in a different 
position than similarly rated veterans.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that a preponderance of the evidence is against 
assigning a TDIU in this case; and the veteran's claim is 
therefore denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2006.  By this, and by previous letters, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
addition, it is observed that the veteran's claim was 
initially adjudicated by the Board in November 2004, but the 
decision was vacated by the Court of Appeals for Veterans 
Claims to obtain additional records, as requested in a joint 
motion by the parties.  No mention was made of any need to 
correct a notice deficiency.  

Under these circumstances, the Board considers VA's notice 
requirements met.  

As to the duty to assist, the Court, in vacating the Board's 
prior decision instructed the Board to obtain Social Security 
Administration (SSA) records.  A request for SSA records was 
made, but a response was received that the requested SSA 
records had been destroyed.  The veteran was informed that 
his SSA records had been requested but were unavailable, and, 
in response, the veteran indicated that he had no additional 
evidence to substantiate his claim.

VA medical records, documents received from the veteran's 
former employers, and written statements from the veteran 
were obtained and reviewed.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


